DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3 and 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A misfire detection apparatus that is applied to a multi- cylinder internal combustion engine of which a crankshaft is connected to a power transmission destination via a damper, the misfire detection apparatus comprising an electronic control unit configured to execute: 
a crank-side acquisition process of acquiring a crank-side speed that is a rotation speed of the crankshaft in a small rotation angle range; 
a downstream-side acquisition process of acquiring a downstream-side speed that is a rotation speed of a portion of the damper, opposite from the crankshaft, in a small rotation angle range; a calculation process of calculating a torsion speed component based on a physical model of which an input is a difference between the crank-side speed and the downstream-side speed, the torsion speed component being a component due to torsion of the damper in the crank-side speed; 
and a determination process of determining whether there is a misfire in the internal combustion engine based on a determination speed variable that is a variable indicating a rotation speed of the crankshaft, from which the torsion speed component has been removed, 
wherein: the calculation process includes a correction process of correcting a value of a variable that is used in the physical model such that the value of the variable is reduced by an output value obtained by inputting time-series data of the variable to a finite-response low-pass filter, 
the physical model includes a first integral element of which an input is a value according to the difference, and a second integral element of which an input is a value according to an output value of the first integral element, 2Application No. 17/345,231 Reply to Office Action of December 22, 2021 
the low-pass filter includes a second output-side filter that is a filter of which an input is time-series data of an output value of the second integral element, 
and the correction process includes a process of correcting the output value of the second integral element such that the output value of the second integral element is reduced by an output value of the second output-side filter.

Suzuki (U.S. 2009/0145210A) is considered the closest prior-art and discloses “A misfire determination device for a multi-cylinder internal combustion engine, of which an output shaft is connected, through a torsion element, to a downstream shaft downstream of the torsion element, includes: an first portion for detecting an output shaft rotational speed that is the rotational speed of the output shaft; a second portion for detecting a downstream shaft rotational speed that is the rotational speed of the downstream shaft; a third portion that calculates a component caused by an influence of resonance due to torsion of the torsion element on the output shaft rotational based on the acquired output shaft rotational speed and the acquired downstream shaft rotational speed; and a fourth portion for determining the occurrence of the misfire in the internal combustion engine based on a rotational speed that is obtained by subtracting the calculated component from the detected output shaft rotational speed.” (Abstract).  However, Suzuki fails to explicitly teach or suggest either alone or in combination with the other cited prior art each and every element of the claim as indicated above.  
Claims 9-10, and dependent Claims 2-3 and 8 are allowable for at least the reasons presented above with respect to Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747